Exhibit 10.3

EXECUTION COPY

 

 

 

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

Dated as of December 8, 2009

among

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as First Lien Representative,

WILMINGTON TRUST FSB,

as Second Lien Representative,

TRIPLE CROWN MEDIA, INC.,

TRIPLE CROWN MEDIA, LLC,

and

THE OTHER LOAN PARTIES NAMED HEREIN

 

 

 



--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS

   2

SECTION 1.01.

   Certain Defined Terms    2

ARTICLE II    LIEN PRIORITIES

   5

SECTION 2.01.

   Subordination of Liens    5

SECTION 2.02.

   Nature of First Lien Obligations    5

SECTION 2.03.

   Agreements Regarding Actions to Perfect Liens    6

SECTION 2.04.

   No New Liens    7

ARTICLE III   ENFORCEMENT RIGHTS

   7

SECTION 3.01.

   Exclusive Enforcement    7

SECTION 3.02.

   Second Lien Enforcement Limitations and Waivers    8

SECTION 3.03.

   Judgment Creditors    9

SECTION 3.04.

   Cooperation    9

SECTION 3.05.

   Purchase Right    9

SECTION 3.06.

   No Additional Rights for Loan Parties Hereunder    10

SECTION 3.07.

   Actions upon Breach    10

ARTICLE IV  APPLICATION OF PROCEEDS OF COLLATERAL; DISPOSITIONS AND RELEASES OF
COLLATERAL; INSPECTION AND INSURANCE

   11

SECTION 4.01.

   Application of Proceeds; Turnover Provisions    11

SECTION 4.02.

   Releases of Second-Priority Lien    12

SECTION 4.03.

   Inspection Rights and Insurance    13

ARTICLE V    INSOLVENCY PROCEEDINGS

   13

SECTION 5.01.

   Filing of Motions    13

SECTION 5.02.

   Financing Matters    14

SECTION 5.03.

   Relief from the Automatic Stay    14

SECTION 5.04.

   Adequate Protection    15

SECTION 5.05.

   Avoidance Issues    16

SECTION 5.06.

   Asset Dispositions in an Insolvency Proceeding, etc.    16

SECTION 5.07.

   Separate Grants of Security and Separate Classification    16

SECTION 5.08.

   No Waivers of Rights of First Lien Secured Parties    17

SECTION 5.09.

   Reorganization Securities    17



--------------------------------------------------------------------------------

SECTION 5.10.

   Post-Petition Claims    17

SECTION 5.11.

   Waiver    17

SECTION 5.12.

   Expense Claims    18

ARTICLE VI  SECOND LIEN COLLATERAL DOCUMENTS AND FIRST LIEN COLLATERAL DOCUMENTS

   18

SECTION 6.01.

   Collateral Documents    18

SECTION 6.02.

   Amendments to First Lien Documents and Second Lien Documents    18

ARTICLE VII RELIANCE; WAIVERS; ETC.

   19

SECTION 7.01.

   Reliance    19

SECTION 7.02.

   No Warranties or Liability    19

SECTION 7.03.

   No Waivers    20

ARTICLE VIII OBLIGATIONS UNCONDITIONAL

   20

SECTION 8.01.

   First Lien Obligations Unconditional    20

SECTION 8.02.

   Second Lien Obligations Unconditional    20

ARTICLE IX  MISCELLANEOUS

   21

SECTION 9.01.

   Conflicts    21

SECTION 9.02.

   Continuing Nature of Provisions    21

SECTION 9.03.

   Amendments; Waivers    21

SECTION 9.04.

   Information Concerning Financial Condition of TCML and the Other Loan Parties
   21

SECTION 9.05.

   Governing Law    22

SECTION 9.06.

   Submission to Jurisdiction    22

SECTION 9.07.

   Notices    22

SECTION 9.08.

   Similar Liens and Agreements    23

SECTION 9.09.

   Subrogation    23

SECTION 9.10.

   Successors and Assigns    23

SECTION 9.11.

   Severability    24

SECTION 9.12.

   Counterparts; Integration; Effectiveness    24



--------------------------------------------------------------------------------

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT (as amended or otherwise modified from time to time,
this “Agreement”), dated as of December 8, 2009, among DEUTSCHE BANK TRUST
COMPANY AMERICAS (“Deutsche Bank”) as administrative agent (in such capacity,
with its successors and assigns, the “First Lien Representative”) for the First
Lien Secured Parties (as hereinafter defined), WILMINGTON TRUST FSB
(“Wilmington”), as administrative agent (in such capacity, with its successors
and assigns, the “Second Lien Representative”) for the Second Lien Secured
Parties (as hereinafter defined), TRIPLE CROWN MEDIA, INC., a Delaware
corporation (“TCMI”), TRIPLE CROWN MEDIA, LLC, a Delaware limited liability
company (“TCML”), the other Loan Parties (as hereinafter defined) listed on the
signatures pages hereof and such other parties as shall from time to time become
party hereto.

PRELIMINARY STATEMENTS:

(1) TCML, the other Loan Parties, the First Lien Representative, and certain
financial institutions and other lenders are parties to the First Lien Senior
Secured Credit Agreement dated as of December 30, 2005 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Existing
First Lien Credit Agreement”), pursuant to which such financial institutions and
other lenders have agreed to make loans and extend other financial
accommodations to TCML.

(2) TCMI, TCML, the other Loan Parties, the Second Lien Representative, and
certain note holders are parties to the Second Lien Senior Secured Note
Agreement dated as of December 8, 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Existing Second Lien
Note Agreement”), pursuant to which TCMI and TMCL have co-issued certain notes
to such note holders.

(3) TCML and the other Loan Parties have granted to Deutsche Bank, in its
capacity as collateral agent (in such capacity, the “First Lien Collateral
Agent”), for the benefit of the First Lien Secured Parties (as hereinafter
defined), security interests in the Collateral (as hereinafter defined) as
security for payment and performance of the First Lien Obligations (as
hereinafter defined) arising under or in connection with the Existing First Lien
Credit Agreement.

(4) TCMI, TCML and the other Loan Parties have also granted to Wilmington, in
its capacity as collateral agent (in such capacity, the “Second Lien Collateral
Agent”), for the benefit of the Second Lien Secured Parties (as hereinafter
defined), junior security interests in the Collateral as security for payment
and performance of the Second Lien Obligations (as hereinafter defined) arising
under or in connection with the Existing Second Lien Note Agreement.

(5) The First Lien Secured Parties under the Existing First Lien Credit
Agreement have agreed to permit the grant of such junior security interests to
secure such Second Lien Obligations, but only on and subject to the terms and
conditions set forth in this Intercreditor Agreement.



--------------------------------------------------------------------------------

(6) This Intercreditor Agreement is an amended and restated version of that
certain Intercreditor Agreement, dated as of December 30, 2005 (as amended,
amended and restated, supplemented or otherwise modified as of the date hereof),
among the First Lien Representative, Wilmington (as successor administrative
agent to Wachovia Bank, N.A.) as administrative agent for the Second Lien
Secured Parties (as therein defined) and TCML.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto have agreed as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. (a) The following terms, as used herein,
have the following meanings:

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
of the Existing First Lien Credit Agreement or under the Bankruptcy Code, or any
similar foreign, federal or state law for the relief of debtor.

“Cap Amount” has the meaning specified in the definition of “First Lien
Obligations” set forth hereunder.

“Collateral” means all assets that are both First Lien Collateral and Second
Lien Collateral.

“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any First Lien Collateral Document, that Second Lien
Collateral Document that creates a security interest in the same Collateral,
granted by the same grantor thereunder.

“Enforcement Action” means, with respect to the First Lien Obligations or the
Second Lien Obligations, any demand for payment or acceleration thereof, the
exercise of any rights and remedies with respect to any Collateral securing such
obligations or the commencement or prosecution of enforcement of any of the
rights and remedies under, as applicable, the First Lien Collateral Documents or
the Second Lien Collateral Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the UCC of any applicable
jurisdiction or under Bankruptcy Law.

“First Lien Collateral” means the “Collateral” as defined in the Existing First
Lien Credit Agreement.

“First Lien Collateral Documents” means the “Collateral Documents” as defined in
the Existing First Lien Credit Agreement.

 

2



--------------------------------------------------------------------------------

“First Lien Loan Documents” means the “Loan Documents” as defined in the
Existing First Lien Credit Agreement.

“First Lien Obligations” means, subject to the next sentence, the “Secured
Obligations” as defined in the Existing First Lien Credit Agreement, and shall
include Post-Petition Interest accrued in respect of the First Lien Obligations.
Notwithstanding the foregoing, if the sum of: (i) Debt constituting principal
outstanding under the Existing First Lien Credit Agreement and the other “Loan
Documents” as set forth in the Existing First Lien Credit Agreement; plus
(ii) the aggregate face amount of any letters of credit issued but not
reimbursed under the Existing First Lien Credit Agreement, is in excess of
$135,000,000 in the aggregate so long as, at the time of the incurrence of any
indebtedness in excess of $120,000,000 in the aggregate, the Leverage Ratio is
less than 6:00:1:00, minus the amount of any principal payments made thereon
after December 30, 2005, which, in the event of principal payments of revolving
credit loans, are accompanied by a permanent reduction in the commitments
thereunder (the “Cap Amount”), then only that portion of the principal amount of
such Debt and such aggregate face amount of letters of credit equal to the Cap
Amount shall be included in First Lien Obligations and interest and
reimbursement obligations with respect to such Debt and letters of credit shall
only constitute First Lien Obligations to the extent related to Debt and face
amounts of letters of credit included in the First Lien Obligations.

“First Lien Representative” has the meaning specified in the recital of parties
to this Agreement.

“First Lien Secured Parties” means the “Secured Parties” as defined in the
Existing First Lien Credit Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Lien” has the meaning specified in the Existing First Lien Credit Agreement.

“Loan Parties” means the “Loan Parties” as defined in the Existing First Lien
Credit Agreement.

“Payment in Full” means (a) the payment in full in cash of (i) all principal,
reimbursement obligations and interest (including any Post-Petition Interest) in
respect of the First Lien Obligations and (ii) all other First Lien Obligations
that are claimed within 90 days of the last date on which all principal and
interest in respect of the First Lien Obligations shall have been paid in full
in cash and (b) the termination in full of all commitments in respect of, and
the termination, expiration or cash collateralization of all obligations with
respect to all letters of credit relating to, the First Lien Obligations. “Paid
in Full” shall have the correlative meaning.

“Person” has the meaning specified in the Existing First Lien Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Post-Petition Interest” means any interest or entitlement to fees or expenses
that accrues after the commencement of any Insolvency Proceeding, to the extent
not disallowed in any such Insolvency Proceeding.

“Purchasing Second Lien Secured Parties” has the meaning specified in
Section 3.05(c).

“Second Lien Collateral” means the “Collateral” as defined in the Existing
Second Lien Note Agreement.

“Second Lien Collateral Documents” means the “Collateral Documents” as defined
in the Existing Second Lien Note Agreement.

“Second Lien Enforcement Date” means the date, after the occurrence of an Event
of Default (under and as defined in the Existing Second Lien Note Agreement),
that is 120 days after the First Lien Representative’s receipt of written notice
from the Second Lien Representative certifying that (a) an Event of Default
(under and as defined in the Existing Second Lien Note Agreement) has occurred
and is continuing and (b) the Second Lien Obligations are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with terms of the Existing Second Lien Note Agreement; provided that
the Second Lien Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred (i) at any time any Loan Party is then a debtor
under or with respect to (or otherwise subject to) any Insolvency Proceeding or
(ii) if the acceleration of the Second Lien Obligations (if any) is rescinded in
accordance with the terms of the Existing Second Lien Note Agreement or
otherwise.

“Second Lien Note Documents” means the “Note Documents” as defined in the
Existing Second Lien Note Agreement.

“Second Lien Obligations” means the “Secured Obligations” as defined in the
Existing Second Lien Note Agreement.

“Second Lien Representative” has the meaning specified in the recital of parties
to this Agreement.

“Second Lien Secured Parties” means the “Secured Parties” as defined in the
Existing Second Lien Note Agreement.

“Secured Parties” means, collectively, the First Lien Secured Parties and the
Second Lien Secured Parties.

“Security Agreement” has the respective meanings specified in the Existing First
Lien Credit Agreement and the Existing Second Lien Note Agreement; collectively,
the “Security Agreements”.

“Standstill Period” has the meaning specified in Section 3.01 of this Agreement.

“UCC” has the meaning specified in the Security Agreements.

 

4



--------------------------------------------------------------------------------

(b) Any other defined terms used herein shall have the meanings specified in the
Preliminary Statements contained herein or specified in the Existing First Lien
Credit Agreement.

ARTICLE II

LIEN PRIORITIES

SECTION 2.01. Subordination of Liens. (a) Any and all Liens now existing or
hereafter created or arising in favor of any Second Lien Secured Party securing
the Second Lien Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise are expressly junior in
priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Lien Secured Parties securing the First
Lien Obligations, notwithstanding (i) anything to the contrary contained in any
agreement or filing to which any Second Lien Secured Party may now or hereafter
be a party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the UCC or any applicable law or any First Lien
Collateral Document or Second Lien Collateral Document or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any First Lien
Secured Party securing any of the First Lien Obligations are (x) subordinated to
any Lien securing any obligation of any Loan Party other than the Second Lien
Obligations or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed.

(b) No First Lien Secured Party or Second Lien Secured Party shall object to or
contest, or support any other Person in contesting or objecting to, in any
proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Collateral granted to the other. Notwithstanding any failure by
any First Lien Secured Party or Second Lien Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to the First Lien Secured Parties
or the Second Lien Secured Parties, the priority and rights as between the First
Lien Secured Parties and the Second Lien Secured Parties with respect to the
Collateral shall be as set forth herein.

SECTION 2.02. Nature of First Lien Obligations. The Second Lien Representative
on behalf of itself and the Second Lien Secured Parties acknowledges that a
portion of the First Lien Obligations are revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
First Lien Obligations may be modified, extended or amended from time to time,
and that the aggregate amount of the First Lien Obligations may be increased,
replaced or refinanced (including replacement or refinancing of such increased
amounts and including under the same or different documents and with the same or
different lenders and/or representatives, all of which shall be deemed to be the
Existing First Lien Credit Agreement wherever such term is used herein), in each
event, without notice to or consent by the Second Lien Secured Parties and
without affecting the provisions hereof (subject, in each case, to the
provisions set forth in Section 9.01 of the Existing First Lien Credit
Agreement). The lien

 

5



--------------------------------------------------------------------------------

priorities provided in Section 2.01 shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of
either the First Lien Obligations or the Second Lien Obligations, or any portion
thereof.

SECTION 2.03. Agreements Regarding Actions to Perfect Liens. (a) The Second Lien
Representative on behalf of itself and the Second Lien Secured Parties agrees
that all mortgages and other real estate instruments, UCC-1 financing
statements, patent, trademark or copyright filings or other filings or
recordings filed or recorded by or on behalf of the Second Lien Representative
or any Second Lien Secured Party shall be in form satisfactory to the First Lien
Representative.

(b) Without the prior written consent of the First Lien Representative, no
Second Lien Collateral Document may be amended, supplemented or otherwise
modified to provide for, or entered into nor may any new document be entered
into that provides for, any collateral security in favor of the Second Lien
Representative or any Second Lien Secured Party from any Loan Party not
otherwise provided for the benefit of the First Lien Secured Parties. Each of
the Second Lien Representative and the Second Lien Secured Parties agrees that
each Second Lien Collateral Document shall include the following language (with
defined terms conformed as shall be satisfactory for the First Lien
Representative):

“Notwithstanding anything herein to the contrary, the liens and security
interest granted to the Second Lien Representative, for the benefit of the
Second Lien Secured Parties, pursuant to this Agreement and the exercise of any
right or remedy by the Second Lien Representative, for the benefit of the Second
Lien Secured Parties, hereunder are subject to the provisions of that certain
Intercreditor Agreement, dated as of December 8, 2009 (the “Intercreditor
Agreement”), among Deutsche Bank Trust Company Americas, as First Lien
Representative, Wilmington Trust FSB, as Second Lien Representative, Triple
Crown Media, Inc., a Delaware corporation, Triple Crown Media, LLC, a Delaware
limited liability company, and such other parties as may be added thereto from
time to time in accordance with the terms thereof and as the Intercreditor
Agreement may be amended or otherwise modified from time to time in accordance
with the terms thereof. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.”

(c) The First Lien Secured Party hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the UCC) over Collateral pursuant to any of the First Lien
Collateral Documents, such possession or control is also for the benefit of the
Second Lien Representative and the other Second Lien Secured Parties solely to
the extent required to perfect their security interest in such Collateral.
Nothing in the preceding sentence shall be construed to impose any duty on any
First Lien Secured Party (or any third party acting on its behalf) with respect
to such Collateral or provide the Second Lien Representative or any other Second
Lien Secured Party with any rights with respect to such Collateral beyond those
specified in this Agreement and the Second Lien Collateral Documents, provided
that subsequent to the Payment in Full of the First Lien Obligations, the
applicable First Lien Secured Party shall (i) deliver to the Second Lien
Representative, at TCML’s sole reasonable cost and expense, the Collateral in
its possession or

 

6



--------------------------------------------------------------------------------

control together with any necessary endorsements to the extent required by the
Second Lien Collateral Documents or (ii) direct and deliver such Collateral as a
court of competent jurisdiction otherwise directs, and provided further that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Lien Secured Parties and the Second Lien Secured
Parties and shall not impose on the First Lien Secured Parties any obligations
in respect of the disposition of any Collateral (or any proceeds thereof) that
would conflict with prior perfected Liens or any claims thereon in favor of any
other Person that is not a Secured Party.

SECTION 2.04. No New Liens. So long as the First Lien Obligations have not been
Paid in Full, the parties hereto agree that if any Second Lien Secured Party
shall acquire or hold any Lien on any assets of any Loan Party securing any
Second Lien Obligation which assets are not also subject to the first-priority
Lien of the First Lien Secured Parties under the First Lien Collateral
Documents, then the Second Lien Representative and TCML will immediately notify
the First Lien Representative thereof in reasonable detail and, upon demand by
the First Lien Representative or any First Lien Secured Party, will without the
need for any further consent of any other Second Lien Secured Party,
notwithstanding anything to the contrary in any other Second Lien Collateral
Document either (a) release such Lien or (b) assign it to the First Lien Secured
Parties as security for the First Lien Obligations (in which case the Second
Lien Secured Parties may retain a junior lien on such assets subject to the
terms hereof).

ARTICLE III

ENFORCEMENT RIGHTS

SECTION 3.01. Exclusive Enforcement. Until the First Lien Obligations have been
Paid in Full, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Lien Representative shall have the exclusive
right to take and continue, or not to take (subject to clause (a) below), any
Enforcement Action with respect to the Collateral, without any consultation with
or consent of any Second Lien Secured Party, but subject to the proviso set
forth in Section 5.01, and (a) from the date hereof until the occurrence of the
Second Lien Enforcement Date (such period, the “Standstill Period”), neither the
Second Lien Representative nor any Second Lien Secured Party shall exercise or
seek to exercise any rights or remedies (including any right of set-off or
recoupment) with respect to any Second Lien Collateral (including, without
limitation, the exercise of any right under any lockbox agreement, account
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Lien Representative or any Second Lien Secured
Party may be a party) or institute or commence (or join with any other Person in
commencing) any enforcement, collection, execution, levy or foreclosure action
or proceeding (including, without limitation, any Insolvency Proceeding) with
respect to any Lien held by it under the Second Lien Collateral Documents or
otherwise, provided that the Second Lien Representative on behalf of itself or
any other Second Lien Secured Party, may exercise any or all such rights after
the Second Lien Enforcement Date only so long as the First Lien Representative
has not commenced, prior to the expiration of the Standstill Period, the
exercise of, and is not diligently pursuing in good faith, any of its rights or
remedies with respect to all or a material portion of the Collateral (including
seeking relief from the automatic stay or any other stay in any Insolvency
Proceeding), and (b) neither the Second Lien Representative nor any Second Lien
Secured Party shall (i) contest, protest or object to, or otherwise interfere
with, hinder or delay, any foreclosure

 

7



--------------------------------------------------------------------------------

proceeding or action brought by the First Lien Representative or any First Lien
Secured Party, any rights and remedies relating to the Collateral under the
First Lien Collateral Documents or otherwise, provided that the respective
interests of the Second Lien Secured Parties attach to the proceeds thereof,
subject to the relative priorities described in Section 4.01 hereof or
(ii) contest, protest or object to the forbearance by the First Lien
Representative or the First Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to any Collateral. In the event that in accordance with the provisions
above, the Second Lien Representative, on behalf of itself or any other Second
Lien Secured Party, has commenced any actions to enforce its Lien on any
Collateral and is diligently pursuing such actions, neither the First Lien
Representative nor any First Lien Secured Party shall take any action of a
similar nature with respect to such Collateral. In exercising rights and
remedies in any Enforcement Action or with respect to the Collateral in
accordance herewith, the First Lien Representative and the First Lien Secured
Parties may take and continue any Enforcement Action with respect to the First
Lien Obligations and the Collateral exclusively and in such order and manner as
they may determine in their sole discretion.

SECTION 3.02. Second Lien Enforcement Limitations and Waivers. The Second Lien
Representative and each Second Lien Secured Party hereby acknowledges and agrees
that no covenant, agreement or restriction contained in the Second Lien
Collateral Documents or in the Existing Second Lien Note Agreement or otherwise
shall be deemed to restrict in any way the rights and remedies of the First Lien
Representative or the First Lien Secured Parties with respect to the Collateral
as set forth in this Agreement and the First Lien Collateral Documents. In
addition, the Second Lien Representative and each Second Lien Secured Party
agrees that, until the First Lien Obligations have been Paid in Full, subject to
the proviso set forth in Section 5.01:

(a) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Lien Obligation pari passu
with or senior to, or to give any Second Lien Secured Party any preference or
priority relative to, the Liens with respect to the First Lien Obligations or
the First Lien Secured Parties with respect to any of the Collateral;

(b) they will not oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings or otherwise, any foreclosure, sale,
lease, exchange, transfer or other disposition of the Collateral by the First
Lien Representative or any other First Lien Secured Party, or any other
Enforcement Action taken by or on behalf of the First Lien Representative or any
other First Lien Secured Party, provided that the Second Lien Representative or
any other Second Lien Secured Party shall, subject to Section 5.01, be entitled
to participate in any filing of an Insolvency Proceeding;

(c) they have no right to (i) direct either the First Lien Representative or any
other First Lien Secured Party to exercise any right, remedy or power with
respect to the Collateral or pursuant to the First Lien Collateral Documents or
(ii) consent or object to the exercise by the First Lien Representative or any
other First Lien Secured Party of any right, remedy or power with respect to the
Collateral or pursuant to the First Lien Collateral Documents or to the timing
or manner in which any such right is exercised or

 

8



--------------------------------------------------------------------------------

not exercised (or, to the extent they may have any such right described in this
clause (c), whether as a junior lien creditor or otherwise, they hereby
irrevocably waive such right);

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against either the First
Lien Representative or any other First Lien Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, and neither the First Lien Representative nor any other First Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
the First Lien Representative or any other First Lien Secured Party with respect
to the Collateral or pursuant to the First Lien Collateral Documents;

(e) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Collateral,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, the Collateral or pursuant
to the Second Lien Collateral Documents; and

(f) they will not seek, and hereby waive any right, to have the Collateral or
any part thereof marshaled upon any foreclosure or other disposition of the
Collateral.

SECTION 3.03. Judgment Creditors. In the event that any Second Lien Secured
Party becomes a judgment lien creditor in respect of Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Lien Obligations) as the other Liens securing the Second
Lien Obligations (created pursuant to the Second Lien Collateral Documents)
subject to this Agreement.

SECTION 3.04. Cooperation. The Second Lien Representative, on behalf of itself
and the other Second Lien Secured Parties, agrees that each of them shall take
such actions as the First Lien Representative shall reasonably request in
connection with the exercise by the First Lien Secured Parties of their rights
set forth herein.

SECTION 3.05. Purchase Right. (a) Without prejudice to the enforcement of the
First Lien Secured Parties’ remedies, the First Lien Secured Parties agree that
at any time following (i) acceleration of the First Lien Obligations in
accordance with the terms of the Existing First Lien Credit Agreement, (ii) a
payment default under the Existing First Lien Credit Agreement (after giving
effect to any cure periods) that has not been cured or waived by the First Lien
Secured Parties or (iii) the commencement of an Insolvency Proceeding (each, a
“Purchase Event”), one or more of the Second Lien Secured Parties may provide
notice to the First Lien Secured Parties of their intent to purchase all, but
not less than all, of the aggregate amount of First Lien Obligations outstanding
at the time of purchase at par, without warranty or representation or recourse
(except for representations and warranties required to be made by assigning
lenders pursuant to the Assignment and Acceptance (as such term is defined in
the Existing First Lien Credit Agreement)). If such right is exercised in
accordance with the previous sentence, the parties shall close promptly
thereafter but in any event within ten (10) Business Days of such notice. Such
notice from one or more of the Second Lien Secured Parties

 

9



--------------------------------------------------------------------------------

shall be irrevocable. If none of the Second Lien Secured Parties exercise such
right or close such purchase within ten (10) Business Days after providing such
notice, the First Lien Secured Parties shall have no further obligations
pursuant to this Section 3.05(a) for such Purchase Event and may take any
further actions in their sole discretion in accordance with the First Lien
Collateral Documents, the Existing First Lien Credit Agreement, this Agreement
and any purchase documents related to a contemplated purchase. The First Lien
Representative, on behalf of itself and the other First Lien Secured Parties,
hereby agrees that it will give the Second Lien Representative five (5) Business
Days’ prior written notice of its intention to commence an Enforcement Action
after the occurrence of a Purchase Event.

(b) Upon the date of such purchase and sale pursuant to clause (a) above, the
Second Lien Secured Parties making the request or providing the notice
(hereinafter, the “Purchasing Second Lien Secured Parties”) shall (i) pay to the
First Lien Secured Parties as the purchase price therefor the full amount of all
the First Lien Obligations then outstanding and unpaid (including principal,
interest, fees and expenses, including reasonable attorneys’ fees and legal
expenses), (ii) furnish cash collateral to the First Lien Secured Parties in
such amounts as the First Lien Secured Parties determine is reasonably necessary
to secure the First Lien Secured Parties in connection with any issued and
outstanding letters of credit provided by any First Lien Secured Parties (or
letters of credit that any First Lien Secured Parties has arranged to be
provided by third parties pursuant to the financing arrangements of such First
Lien Secured Party with TCML or any Guarantor) to TCML or any Guarantor (but not
in any event in an amount greater than 105% of the aggregate undrawn face amount
of such letters of credit), and (iii) agree to reimburse the First Lien Secured
Parties for any loss, cost, damage or expense (including reasonable attorneys’
fees and legal expenses) in connection with any commissions, fees, costs or
expenses related to any issued and outstanding letters of credit as described
above and any checks or other payments provisionally credited to the First Lien
Secured Parties and/or as to which the First Lien Secured Parties have not yet
received final payment. Such purchase price and cash collateral shall be
remitted by wire transfer in federal funds to such bank account of the First
Lien Representative in New York City as the First Lien Representative may
designate in writing to the Purchasing Second Lien Secured Parties for such
purpose. Interest shall be calculated to but excluding the business day on which
such purchase and sale shall occur if the amounts so paid by the Purchasing
Second Lien Secured Parties to the bank account designated by the First Lien
Representative are received in such bank account prior to 1:00 p.m., New York
City time and interest shall be calculated to and including such business day if
the amounts so paid by the Purchasing Second Lien Secured Parties to the bank
account designated by the First Lien Representative are received in such bank
account later than 1:00 p.m., New York City time.

SECTION 3.06. No Additional Rights for Loan Parties Hereunder. Except as
provided in Section 3.07, if any First Lien Secured Party or Second Lien Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, neither TCMI nor TCML shall be entitled to use such violation as a
defense to any action by any First Lien Secured Party or Second Lien Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Lien Secured Party or Second Lien Secured Party.

SECTION 3.07. Actions upon Breach. (a) If any Second Lien Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against TCMI, TCML or the Collateral, TCMI or TCML may interpose as a
defense or dilatory plea the

 

10



--------------------------------------------------------------------------------

making of this Agreement, and any First Lien Secured Party may intervene and
interpose such defense or plea in its or their name or in the name of TCMI or
TCML.

(b) Should any Second Lien Secured Party, contrary to this Agreement, in any way
take, attempt to or threaten to take any action with respect to the Collateral
(including, without limitation, any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by
this Agreement, the First Lien Representative or any First Lien Secured Party
(in its or their own name or in the name of TCMI or TCML) or TCMI or TCML may
obtain relief against such Second Lien Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Lien Representative on behalf of each Second Lien Secured
Party that (i) the First Lien Secured Parties’ damages from its actions may at
that time be difficult to ascertain and may be irreparable, and (ii) each Second
Lien Secured Party waives any defense that TCMI, TCML and/or the First Lien
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages.

ARTICLE IV

APPLICATION OF PROCEEDS OF COLLATERAL; DISPOSITIONS AND RELEASES

OF COLLATERAL; INSPECTION AND INSURANCE

SECTION 4.01. Application of Proceeds; Turnover Provisions. The Second Lien
Representative, on behalf of itself and the Second Lien Secured Parties, agrees
that, prior to the Second Lien Enforcement Date, it will not take or receive any
Collateral or any proceeds of Collateral in connection with the exercise of any
right or remedy (including set-off or recoupment) with respect to any
Collateral. Moreover, the Second Lien Representative, on behalf of itself and
the Second Lien Secured Parties, agrees that any Collateral or proceeds so taken
or received by it for any reason will be paid over to the First Lien
Representative, unless and until all First Lien Obligations have been Paid in
Full. Without limiting the generality of the foregoing, (a) until all First Lien
Obligations have been Paid in Full and prior to the Second Lien Enforcement
Date, the sole right of the Second Lien Representative and the Second Lien
Secured Parties with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and (b) until all First Lien Obligations have been
Paid in Full, the sole right of the Second Lien Representative and the Second
Lien Secured Parties with respect to any proceeds of Collateral is to receive a
share of such proceeds, in accordance with the terms of the Second Lien
Collateral Documents and applicable law. All proceeds of Collateral (including
without limitation any interest earned thereon, including any Post-Petition
Interest) resulting from the sale, collection or other disposition of Collateral
in connection with or resulting from any Enforcement Action, and whether or not
pursuant to an Insolvency Proceeding, shall be distributed as follows: first to
the First Lien Representative for application to the First Lien Obligations in
accordance with the terms of the First Lien Collateral Documents (but in any
case with a concurrent permanent reduction of the lending commitments under the
Existing First Lien Credit Agreement after the payment of any term advances (it
being understood that any term advances shall be paid first and any revolving
credit advances will be paid thereafter)), until the First Lien Obligations have
been Paid in Full and thereafter, to the Second Lien Representative for
application in accordance with the Second Lien Collateral Documents. Until the
Payment in Full of the First Lien Obligations, any Collateral, including without
limitation any such Collateral constituting proceeds, that may

 

11



--------------------------------------------------------------------------------

be received by any Second Lien Secured Party in violation of this Agreement
shall be segregated and held in trust and promptly paid over to the First Lien
Representative, for the benefit of the First Lien Secured Parties, in the same
form as received, with any necessary endorsements, and each Second Lien Secured
Party hereby authorizes the First Lien Representative to make any such
endorsements as agent for the Second Lien Secured Parties (which authorization,
being coupled with an interest, is irrevocable). For purposes of this
Section 4.01, payments made by TCMI or TCML to the Second Lien Representative
for the benefit of the Second Lien Secured Parties with proceeds of loans made
by the First Lien Secured Parties to TCML shall not be construed to be or
otherwise constitute proceeds of Collateral (but to the extent such payments
shall not be made, such proceeds shall be deemed Collateral for purposes
hereof).

SECTION 4.02. Releases of Second-Priority Lien. (a) The First Lien
Representative, on behalf of the First Lien Secured Parties, will have the
exclusive right (subject to the provisions of the Existing First Lien Credit
Agreement and the provisions of Section 4.02 (b) below) to make determinations
regarding the release or disposition of any Collateral, without any consultation
with, consent of or notice to the Second Lien Representative or any Second Lien
Secured Party. If in connection with the exercise of the First Lien
Representative’s rights and remedies in respect of the Collateral provided for
in Section 3.01, the First Lien Representative, for itself or on behalf of any
of the First Lien Secured Parties, releases any of its Liens on any part of the
Collateral or releases any Guarantor from its obligations under its guarantee of
the First Lien Obligations, then the Liens, if any, of the Second Lien
Representative, for itself or for the benefit of the Second Lien Secured
Parties, on such part of the Collateral, and the obligations of such Guarantor
under its guarantee of the Second Lien Obligations, shall be automatically,
unconditionally and simultaneously released. The Second Lien Representative, for
itself or on behalf of any such Second Lien Secured Parties, promptly shall
execute and deliver to the First Lien Representative or such Guarantor such
termination statements, releases and other documents as the First Lien
Representative or such Guarantor may request to effectively confirm such
release.

(b) If in connection with any sale or disposition permitted under the terms of
the First Lien Loan Documents (as in effect on the date hereof) and the Second
Lien Note Documents (as in effect on the date hereof) (other than in connection
with the exercise of the First Lien Representative’s rights and remedies in
respect of the Collateral provided for in Section 3.01), the First Lien
Representative, for itself or on behalf of any of the First Lien Secured
Parties, releases any of its Liens on any part of the Collateral, or releases
any Guarantor from its obligations under its guarantee of the First Lien
Obligations, in each case other than (i) in connection with the Payment in Full
of the First Lien Obligations and (ii) after the occurrence and during the
continuance of any Event of Default under the Second Lien Credit Agreement, then
the Liens, if any, of the Second Lien Representative, for itself or for the
benefit of the Second Lien Secured Parties, on such part of the Collateral, and
the obligations of such Guarantor under its guarantee of the Second Lien
Obligations, shall be automatically, unconditionally and simultaneously
released. The Second Lien Representative, for itself or on behalf of any such
Second Lien Secured Parties, promptly shall execute and deliver to the First
Lien Representative or such Guarantor such termination statements, releases and
other documents as the First Lien Representative or such Guarantor may request
to effectively confirm such release.

 

12



--------------------------------------------------------------------------------

(c) The Second Lien Representative, on behalf of itself and the other Second
Lien Secured Parties, shall promptly execute and deliver such release documents
and instruments and shall take such further actions as the First Lien
Representative shall request to evidence any release of the second-priority Lien
described in paragraphs (a) and (b) above. The Second Lien Representative and
each other Second Lien Secured Party hereby appoints the First Lien
Representative and any officer or duly authorized person of the First Lien
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Second Lien Secured Parties and in the name of the Second Lien
Representative or the Second Lien Secured Parties or in the First Lien
Representative’ own name, from time to time, in the First Lien Representative’
sole discretion, for the purposes of carrying out the terms of this paragraph,
to take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this paragraph, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

SECTION 4.03. Inspection Rights and Insurance. (a) The First Lien Representative
and its representatives and invitees may at any time inspect, repossess, remove
and otherwise deal with the Collateral, and the First Lien Representative may
advertise and conduct public auctions or private sales of the Collateral in
accordance with the terms of the First Lien Loan Documents, in each case without
notice to, the involvement of or interference by the Second Lien Representative
or any Second Lien Secured Party or liability to the Second Lien Representative
or any Second Lien Secured Party.

(b) Until the First Lien Obligations have been Paid in Full, the Second Lien
Representative, on behalf of itself and the other Second Lien Secured Parties,
acknowledges and agrees that the First Lien Representative will have the sole
and exclusive right (i) to be named as additional insured and loss payee under
any insurance policies maintained from time to time by the Loan Parties; (ii) to
adjust or settle any insurance policy or claim covering the Collateral in the
event of any loss thereunder and (iii) to approve any award granted in any
condemnation or similar proceeding affecting the Collateral.

ARTICLE V

INSOLVENCY PROCEEDINGS

SECTION 5.01. Filing of Motions. Until the First Lien Obligations have been Paid
in Full, the Second Lien Representative agrees on behalf of itself and the other
Second Lien Secured Parties that neither the Second Lien Representative nor any
Second Lien Secured Party shall, in or in connection with any Insolvency
Proceeding, file any petitions, pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case in respect of any of the Collateral, including, without limitation,
with respect to the determination of any Liens or claims held by the First Lien
Representative (including the validity and enforceability thereof) or any other
First Lien Secured Party or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise; provided that the Second
Lien Representative may file a proof of claim in an Insolvency Proceeding and
take actions which are not adverse to the Liens and interests of the First Lien
Secured Parties or otherwise inconsistent with the priorities of this Agreement
(including as to

 

13



--------------------------------------------------------------------------------

releases) to preserve and protect its second priority Lien on the Collateral,
subject to the limitations contained in this Agreement and only if consistent
with the terms and the limitations on the Second Lien Representative imposed
hereby.

SECTION 5.02. Financing Matters. (a) If any Loan Party becomes subject to any
Insolvency Proceeding, and if the First Lien Representative or one or more of
the other First Lien Secured Parties desire to consent to the use of cash
collateral under the Bankruptcy Code or to provide financing to any Loan Party
under the Bankruptcy Code (“DIP Financing”), then the Second Lien Representative
agrees, on behalf of itself and the other Second Lien Secured Parties, that the
Second Lien Representative and each Second Lien Secured Party (i) will be deemed
to have consented to, will raise no objection to, nor support any other Person
objecting to, the use of such cash collateral or to such DIP Financing subject
to Section 5.02(b) below, (ii) will not request or accept adequate protection or
any other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in Sections 5.02(b) and 5.04 below, (iii) will
subordinate (and will be deemed hereunder to have subordinated) the second-
priority Liens (A) to such DIP Financing on the same terms as the first-priority
Liens are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement) and (B) to any adequate protection provided
to the First Lien Secured Parties and (iv) agrees that notice received two
calendar days prior to the entry of an order approving such usage of cash
collateral or approving such financing shall be adequate notice.

(b) The Second Lien Representative agrees, on behalf of itself and the other
Second Lien Secured Parties, that no Second Lien Secured Party shall, in respect
of any DIP Financing, object, contest or support any other Person in objecting
to or contesting any DIP Financing on the grounds of failure to provide
“adequate protection”, so long as (i) the interest rates, fees and advance rates
pursuant to such DIP Financing shall be based on market rates existing at such
time for transactions of a similar nature with issuers that are similarly
situated with the applicable Loan Party, and the other terms (including lending
sublimits and limits) shall be based on transactions of as similar nature
existing at such time with issuers that are similarly situated with the
applicable Loan Party, (ii) the Second Lien Representative, on behalf of itself
and the other Second Lien Secured Parties, retains a Lien on the Collateral
(including proceeds thereof arising after the commencement of such Insolvency
Proceeding) with the same priority vis-à-vis the First Lien Collateral as
existed prior to the commencement of such Insolvency Proceeding, (iii) the
Second Lien Representative, on behalf of itself and the other Second Lien
Secured Parties, receives a new or a replacement Lien on post-petition assets to
the same extent granted to the lenders in respect of the DIP Financing, with the
same priority vis-à-vis the First Lien Collateral as existed prior to the
commencement of the Insolvency Proceeding, (iv) the aggregate principal amount
of loans and the aggregate face amount of letter of credit accommodations
outstanding under such DIP Financing, together with the aggregate principal
amount of loans and the aggregate face amount of letter of credit accommodations
in respect of the pre-petition First Lien Obligations, shall not exceed the Cap
Amount plus $25,000,000, and (v) such DIP Financing is subject to the terms of
this Agreement.

SECTION 5.03. Relief from the Automatic Stay. The Second Lien Representative
agrees, on behalf of itself and the other Second Lien Secured Parties, that none
of them will seek relief from the automatic stay or from any other stay in any
Insolvency

 

14



--------------------------------------------------------------------------------

Proceeding or take any action in derogation thereof, in each case in respect of
any Collateral, without the prior written consent of the First Lien
Representative.

SECTION 5.04. Adequate Protection. The Second Lien Representative, on behalf of
itself and the other Second Lien Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, (a) any
request by the First Lien Representative or the First Lien Secured Parties for
adequate protection or (b) any objection by the First Lien Representative or any
other First Lien Secured Parties to any motion, relief, action or proceeding
based on a claim of a lack of adequate protection or (c) the payment of
interest, fees, expenses or other amounts to the First Lien Representative or
any other First Lien Secured Party under Section 506(b) or 506(c) of the
Bankruptcy Code or otherwise. Notwithstanding anything contained in this Section
and in Section 5.02, in any Insolvency Proceeding, (i) (A) if the First Lien
Secured Parties (or any subset thereof) are granted adequate protection in the
form of cash payments or additional collateral or superpriority claims in
connection with any DIP Financing or use of cash collateral, and the First Lien
Secured Parties do not object to such adequate protection, or (B) the First Lien
Secured Parties are granted adequate protection which includes (I) periodic cash
payments for the duration of the Insolvency Proceeding in amounts not less than
the amount of the periodic interest payments due at the contract rate applicable
immediately prior to the commencement of the Insolvency Proceeding and payable
no less frequently than the interest payments that were payable to the First
Lien Secured Parties immediately prior to the commencement of the Insolvency
Proceeding, (II) Liens on collateral in accordance with Sections 361, 363 and/or
364 of the Bankruptcy Code, (III) claims having priority pursuant to
Section 507(b) of the Bankruptcy Code and otherwise senior to all claims or
expenses entitled to priority under section 507(a)(1) of the Bankruptcy Code
(subject to a reasonable and customary carve out) and (IV) the First Lien
Secured Parties shall have otherwise received adequate protection usual and
customary for first lien holders in connection with a DIP Financing or the use
of cash collateral, and (C) any adequate protection granted under the preceding
clause (B) or to which the First Lien Secured Parties have consented is not
overturned or modified on appeal without the consent of the First Lien Secured
Parties or is the subject of a then effective stay or injunction, then the
Second Lien Representative, on behalf of itself and any of the Second Lien
Secured Parties, may seek or accept adequate protection solely in the form of
(x) as to cash payments, in an amount up to the pre-petition interest on the
principal amount of the Second Lien Obligations, (y) as to additional
collateral, a replacement Lien on such additional collateral, subordinated to
the Liens securing the First Lien Obligations and such DIP Financing on the same
basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement and (z) as to
superpriority claims, superpriority claims junior in all respects to the
superpriority claims granted to the First Lien Secured Parties, and (ii) in the
event the Second Lien Representative, on behalf of itself and the Second Lien
Secured Parties, seeks or requests adequate protection in respect of the Second
Lien Obligations and such adequate protection is granted in the form of
additional collateral, then the Second Lien Representative, on behalf of itself
or any of the Second Lien Secured Parties, agrees that the First Lien
Representative shall also be granted a senior Lien on such additional collateral
as security for the First Lien Obligations and for any such DIP Financing or use
of cash collateral and that any Lien on such additional collateral securing the
Second Lien Obligations shall be subordinated to the Liens on such collateral
securing the First Lien Obligations and any such DIP Financing (and all
Obligations relating thereto) and to any other Liens granted to the First Lien
Secured Parties as adequate protection on the same basis as the

 

15



--------------------------------------------------------------------------------

other Liens securing the Second Lien Obligations are subordinated to such First
Lien Obligations under this Agreement.

SECTION 5.05. Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Loan Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Lien Obligations shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred
and the First Lien Obligations shall be deemed not to have been Paid in Full. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Second Lien Representative and the Second Lien Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead by allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 5.06. Asset Dispositions in an Insolvency Proceeding, etc. None of the
Second Lien Representative nor any other Second Lien Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of any Loan Party that is supported by the First Lien Secured Parties, and the
Second Lien Representative and each other Second Lien Secured Party will be
deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Lien Secured Parties and to have
released their Liens in such assets. Notwithstanding the foregoing, the Second
Lien Representative, on behalf of itself and the other Second Lien Secured
Parties, shall have the right to oppose a sale or disposition of any assets of
any Loan Party pursuant to Section 363 of the Bankruptcy Code to the extent of
and in its capacity as an unsecured creditor.

SECTION 5.07. Separate Grants of Security and Separate Classification. Each
Second Lien Secured Party acknowledges and agrees that (a) the grants of Liens
pursuant to the First Lien Collateral Documents and the Second Lien Collateral
Documents constitute two separate and distinct grants of Liens and (b) because
of, among other things, their differing rights in the Collateral, the Second
Lien Obligations are fundamentally different from the First Lien Obligations and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims
against the First Lien Secured Parties and Second Lien Secured Parties in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Second Lien
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against any Loan Party in respect of the Collateral (with the effect being that,
to the extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Secured Parties), the First
Lien Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in

 

16



--------------------------------------------------------------------------------

respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post- Petition Interest before any distribution is made in respect
of the claims held by the Second Lien Secured Parties, with the Second Lien
Representative and the Second Lien Secured Parties hereby acknowledging and
agreeing to turn over to the First Lien Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Secured Parties).

SECTION 5.08. No Waivers of Rights of First Lien Secured Parties. Nothing
contained herein shall prohibit or in any way limit the First Lien
Representative or any other First Lien Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by the Second Lien
Representative or any Second Lien Secured Party, including the seeking by any
Second Lien Secured Party of adequate protection or the asserting by any Second
Lien Secured Party of any of its rights and remedies under the Second Lien
Collateral Documents or otherwise.

SECTION 5.09. Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

SECTION 5.10. Post-Petition Claims. (a) Neither the Second Lien Representative
nor any other Second Lien Secured Party shall oppose or seek to challenge any
claim by the First Lien Representative or any First Lien Secured Party for
Post-Petition Interest, fees, costs, charges or expenses to the extent of the
value of the First Lien Representative’s Lien held for the benefit of the First
Lien Secured Parties, without regard to the existence of the Lien of the Second
Lien Representative on behalf of the Second Lien Secured Parties on the
Collateral.

(b) Neither the First Lien Representative nor any other First Lien Secured Party
shall oppose or seek to challenge any claim by the Second Lien Representative or
any Second Lien Secured Party for allowance in any Insolvency Proceeding of
Second Lien Obligations consisting of Post-Petition Interest, fees, costs,
charges or expenses to the extent of the value of the Lien of the Second Lien
Representative on behalf of the Second Lien Secured Parties on the Collateral
(after taking into account the First Lien Obligations).

SECTION 5.11. Waiver. The Second Lien Representative, for itself and on behalf
of the Second Lien Secured Parties, waives any claim it or they may hereafter
have against the First Lien Representative or any First Lien Secured Party
arising out of the election of the First Lien Representative or any First Lien
Secured Party of the application of Section 1111 (b)(2) of the Bankruptcy Code,
or out of any cash collateral or financing arrangement or out of any grant of a
security interest in connection with the Collateral in any Insolvency
Proceeding.

 

17



--------------------------------------------------------------------------------

SECTION 5.12. Expense Claims. Neither the Second Lien Representative nor any
Second Lien Secured Party will (a) contest the payment of fees, expenses or
other amounts to the First Lien Representative or any First Lien Secured Party
under Section 506(b) of the Bankruptcy Code or otherwise to the extent provided
for in the Existing First Lien Credit Agreement or (b) assert or enforce, at any
time prior to Payment in Full of all First Lien Obligations, any claim under
Section 506(c) of the Bankruptcy Code senior to or on parity with the First Lien
Obligations for costs or expenses of preserving or disposing of any Collateral.

ARTICLE VI

SECOND LIEN COLLATERAL DOCUMENTS AND FIRST LIEN COLLATERAL

DOCUMENTS

SECTION 6.01. Collateral Documents. (a) Each Loan Party and the Second Lien
Representative, on behalf of itself and the Second Lien Secured Parties, agrees
that it shall not at any time execute or deliver any amendment or other
modification to any of the Second Lien Collateral Documents or any of the
documents governing the Second Lien Obligations inconsistent with or in
violation of this Agreement.

(b) Each of the Loan Parties and the First Lien Representative, on behalf of
itself and the First Lien Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First Lien
Collateral Documents or the documents governing the Fist Lien Obligations
inconsistent with or in violation of this Agreement.

(c) In the event the First Lien Representative enters into any amendment, waiver
or consent in respect of any of the First Lien Collateral Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Lien Collateral Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Lien Collateral Document without the consent
of or action by any Second Lien Secured Party (with all such amendments, waivers
and modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Second Lien Collateral Document, except to the extent that a
release of such Lien is permitted by Section 4.02, (ii) any such amendment,
waiver or consent that materially and adversely affects the rights of the Second
Lien Secured Parties and does not affect the First Lien Secured Parties in a
like or similar manner shall not apply to the Second Lien Collateral Documents
without the consent of the Second Lien Representative and (iii) notice of such
amendment, waiver or consent shall be given to the Second Lien Representative no
later than 10 days prior to its effectiveness.

SECTION 6.02. Amendments to First Lien Documents and Second Lien Documents.
(a) The First Lien Collateral Documents, the Existing First Lien Credit
Agreement and all other Loan Documents (as defined in the Existing First Lien
Credit Agreement) may be amended, supplemented or otherwise modified in
accordance with their terms and the Existing First Lien Credit Agreement may be
refinanced, replaced or refunded, with the same or different lenders or
representatives (a “Refinancing”), in each case without the consent of the
Second Lien Representative or the Second Lien Secured Parties; provided,
however, that the holders of any such Refinancing debt bind themselves in
writing to the terms of this Agreement and any

 

18



--------------------------------------------------------------------------------

such amendment, supplement, modification or Refinancing shall not provide for
(i) a principal amount of, without duplication, term loans, revolving loan
commitments and letter of credit facilities (but excluding hedging obligations)
in excess of $135,000,000 in the aggregate, so long as, at the time of the
incurrence of any indebtedness in excess of $120,000,000, the Leverage Ratio is
less than 6:00:1:00, less (x) the amount of all repayments and prepayments of
principal applied to any term loans and (y) the amount of all repayments and
prepayments of any revolving loan or letter of credit, to the extent accompanied
by a corresponding reduction in the applicable commitment amount, and (ii) an
increase in the rate of interest (without taking into account default interest)
in excess of 2.00% per annum.

(b) Without the prior written consent of the First Lien Representative, none of
the Second Lien Collateral Documents, the Existing Second Lien Note Agreement or
any other Note Documents (as defined in the Existing Second Lien Note Agreement)
may be amended, supplemented or otherwise modified or entered into, nor may they
be subject to a Refinancing, except that the Second Lien Collateral Documents,
the Existing Second Lien Note Agreement and all other Note Documents (as defined
in the Existing Second Lien Note Agreement) may be amended, supplemented or
otherwise modified and the Second Lien Note Agreement may be referenced, in each
case, in a manner that (A) does not shorten any date or increase the amount of
any required repayment, prepayment or redemption of the principal of such Debt
under the Existing Second Lien Note Agreement or ignore its priority (including,
if the debt being refinanced or otherwise modified is subordinated debt, by
modifying the subordination provisions thereof), (B) does not increase the rate
of interest (without taking into account default interest) in excess of
2.00% per annum, does not extend the date for payment of the interest, or does
not increase the premium (if any) or fees payable on the Second Lien Obligations
or (C) makes the covenants, events of default or remedies relating to Second
Lien Obligations no more restrictive on any Loan Party taken as a whole (it
being understood and agreed that if any particular provision is more onerous or
restrictive such provision shall be deemed to have been included in the Existing
First Lien Credit Agreement).

ARTICLE VII

RELIANCE; WAIVERS; ETC.

SECTION 7.01. Reliance. The First Lien Collateral Documents and the Existing
First Lien Credit Agreement are deemed to have been executed and delivered, and
all extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The Second Lien Representative, on behalf of it
itself and the Second Lien Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the First Lien Secured Parties.
The First Lien Collateral Documents, the Existing First Lien Credit Agreement,
the Second Lien Collateral Documents and the Existing Second Lien Note Agreement
are each deemed to have been executed and delivered, and all obligations
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The First Lien Representative, on behalf of itself and the First Lien
Secured Parties, expressly waives all notices of the acceptance of and reliance
by the Second Lien Representative and the Second Lien Secured Parties.

SECTION 7.02. No Warranties or Liability. The Second Lien Representative and the
First Lien Representative acknowledge and agree that neither has made

 

19



--------------------------------------------------------------------------------

any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any First Lien
Collateral Document or any Second Lien Collateral Document. Except as otherwise
provided in this Agreement, the Second Lien Representative and the First Lien
Representative will be entitled to manage and supervise their rights and
obligations under the Second Lien Note Documents and the First Lien Loan
Documents, respectively, in accordance with law and their usual practices,
modified from time to time as they deem appropriate.

SECTION 7.03. No Waivers. No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the First Lien Collateral
Documents or the Second Lien Collateral Documents.

ARTICLE VIII

OBLIGATIONS UNCONDITIONAL

SECTION 8.01. First Lien Obligations Unconditional. All rights and interests of
the First Lien Representative under this Agreement, and all agreements and
obligations of the Second Lien Representative, TCMI, TCML and the other Loan
Parties (to the extent applicable) under this Agreement, shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Collateral Document
or the Existing First Lien Credit Agreement;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Lien Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Lien Collateral
Document or the Existing First Lien Credit Agreement;

(c) prior to the Payment in Full of the First Lien Obligations, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First Lien
Obligations or any guarantee or guaranty thereof; or

(d) any exercise or delay in or refrain from exercising any right or remedy, any
election of remedies, any taking or failure to take any Liens or additional
Liens, as well as any other circumstances that otherwise might constitute a
defense available to, or a discharge of, any Loan Party in respect of the First
Lien Obligations, or of the Second Lien Representative, or any Loan Party, to
the extent applicable, in respect of this Agreement.

SECTION 8.02. Second Lien Obligations Unconditional. Subject to compliance with
the terms of this Agreement, all rights and interests of the Second Lien
Representative under this Agreement, and all agreements and obligations of the
First Lien

 

20



--------------------------------------------------------------------------------

Representative, TCMI, TCML and the other Loan Parties (to the extent applicable)
under this Agreement, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Second Lien Collateral
Document or the Existing Second Lien Note Agreement;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Lien Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Lien Collateral
Document or the Existing Second Lien Note Agreement;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the Second Lien
Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Lien Obligations,
or of the First Lien Representative, or any Loan Party, to the extent
applicable, in respect of this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the Existing First Lien Credit Agreement,
the Existing Second Lien Note Agreement, any First Lien Collateral Document or
any Second Lien Collateral Document, the provisions of this Agreement shall
govern.

SECTION 9.02. Continuing Nature of Provisions. This Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until the First
Lien Obligations shall be Paid in Full. This is a continuing agreement and the
First Lien Secured Parties and the Second Lien Secured Parties may continue, at
any time and without notice to the other parties hereto, to extend credit and
other financial accommodations, lend monies and provide indebtedness to, or for
the benefit of, Borrower or any other Loan Party on the faith hereof.

SECTION 9.03. Amendments; Waivers. No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Lien Representative, the Second Lien
Representative and, only if the rights or duties of any Loan Party are directly
affected thereby, TCMI, TCML or such Subsidiaries, as may be applicable.

SECTION 9.04. Information Concerning Financial Condition of TCML and the Other
Loan Parties. Each of the Second Lien Representative and the First Lien
Representative hereby assumes responsibility for keeping itself informed of the
financial

 

21



--------------------------------------------------------------------------------

condition of TCML and each of the other Loan Parties and all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations. Each of the Second Lien Representative and the First Lien
Representative hereby agrees that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event the Second Lien Representative or the First Lien
Representative, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, it shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

SECTION 9.05. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 9.06. Submission to Jurisdiction. (a) Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the First
Lien Representative, any First Lien Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or the Existing First Lien
Credit Agreement or any First Lien Collateral Documents against TCML or any
other Loan Party or its properties in the courts of any jurisdiction.

(b) TCMI, TCML, each other Loan Party, the Second Lien Representative, the
Second Lien Secured Parties, the First Lien Representative and the First Lien
Secured Parties each hereby irrevocably and unconditionally waive, to the
fullest extent they may legally and effectively do so, (i) any right to trial by
jury with respect to the matters covered by this Agreement, (ii) any objection
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section and (iii) the defense of an inconvenient forum
to the maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.07. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.07. Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing

 

22



--------------------------------------------------------------------------------

and may be personally served, telecopied, e-mailed, or sent by overnight express
courier service or United States mail, and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five (5) days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be if to TCMI or TCML, at 725 Old Norcross Road,
Lawrenceville, GA 30045, Attention: Mark G. Meikle, Chief Financial Officer; if
to the First Lien Representative, at Deutsche Bank Trust Company Americas,
Trust & Securities Services, 60 Wall Street, Mailstop NYC60-2710, New York, NY
10005, Attention: Project Finance – Triple Crown Media, LLC (Facsimile
No. 732-578-4636); if to the Second Lien Representative, at 50 South Sixth
Street, Suite 1290, Minneapolis, MN 55402, Attention: Jeffery Rose (Facsimile
No. 612-217-5651; e-mail jrose@wilmingtontrust.com), with a copy to (which shall
not constitute notice): Mark R. Somerstein, Esq. (Facsimile No. 212-646-1663;
e-mail mark.somerstein@ropesgray.com); or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

SECTION 9.08. Similar Liens and Agreements. The parties hereto agree that it is
their intention that the First Lien Collateral and the Second Lien Collateral be
identical. In furtherance of the foregoing, the parties hereto agree, subject to
the other provisions of this Agreement:

(a) upon request by the First Lien Representative or the Second Lien
Representative, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the Existing First Lien Credit Agreement,
and the Existing Second Lien Note Agreement; and

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the Existing First
Lien Obligations and the Second Lien Obligations shall be in all material
respects the same forms of documents other than with respect to the first lien
and the second lien nature of the obligations thereunder.

SECTION 9.09. Subrogation. The Second Lien Representative, on behalf of itself
and the Second Lien Secured Parties, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder until the Payment in Full of
all First Lien Obligations has occurred.

SECTION 9.10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First Lien
Secured Parties and Second Lien Secured Parties and their respective successors
and assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral. All references to TCMI, TCML or any other Loan
Party shall include any of TCMI, TCML or such Loan Party as debtor-in-possession
and any receiver or trustee for TCMI, TCML or such subsidiary in any Insolvency

 

23



--------------------------------------------------------------------------------

Proceeding. Additional Loan Parties may be added hereto by a joinder agreement
satisfactory to the First Lien Representative.

SECTION 9.11. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.12. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.

[Signature pages follow]

 

24



--------------------------------------------------------------------------------

TRIPLE CROWN MEDIA, LLC By:    TRIPLE CROWN MEDIA, INC., its sole member   By  
/s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:   Chief Financial Officer
TRIPLE CROWN MEDIA, INC. By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle  
Title:   Chief Financial Officer BR ACQUISITION CORP. By:   /s/ Mark G. Meikle  
Name:   Mark G. Meikle   Title:   Chief Financial Officer BR HOLDINGS, INC. By:
  /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:   Chief Financial Officer
DATASOUTH COMPUTER CORPORATION By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle
  Title:   Chief Financial Officer

[Intercreditor Agreement]



--------------------------------------------------------------------------------

GRAY PUBLISHING, LLC By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:
  Chief Financial Officer CAPITAL SPORTS PROPERTIES, INC. By:   /s/ Mark G.
Meikle   Name:   Mark G. Meikle   Title:   Chief Financial Officer

[Intercreditor Agreement]